Name: Commission Regulation (EC) No 852/94 of 15 April 1994 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops
 Type: Regulation
 Subject Matter: agri-foodstuffs;  marketing;  competition;  plant product;  food technology;  international trade
 Date Published: nan

 Avis juridique important|31994R0852Commission Regulation (EC) No 852/94 of 15 April 1994 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops Official Journal L 098 , 16/04/1994 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 56 P. 0311 Swedish special edition: Chapter 3 Volume 56 P. 0311 COMMISSION REGULATION (EC) No 852/94 of 15 April 1994 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hopsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3124/92 (2), and in particular Article 2 (5) thereof, Whereas Article 8 (1) and (2) of Council Regulation (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops (3), as last amended by Regulation (EEC) No 1987/93 (4), defines the conditions under which hops may be blended in respect of products in circulation; whereas, however, blending carried out in the brewery for brewers' own use in not covered by that rule because such products are not in circulation; whereas, also, they have been granted a derogation by virtue of Article 1 (1) (e) of Regulation (EEC) No 1784/77, excluding from the compulsory certification procedure in order no to unduly hinder the freedom of action of brewers in their own businesses; whereas, to prevent products obtained from blends of hops from entering the market, mention should be made of that prohibition on the packaging of those products and on the documents accompanying them; Whereas, therefore, Commission Regulation (EEC) No 890/78 (5), as last amended by Regulation (EEC) No 2928/93 (6), should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 In point (c) of Article 10 of Regulation (EEC) No 890/78, the following text is hereby added: 'In the case of blends of hops, the following additional indication must be included on the document and on the package: "Mixture of hops for own use; may not be marketed".' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 313, 30. 10. 1992, p. 1. (3) OJ No L 200, 8. 8. 1977, p. 1. (4) OJ No L 182, 24. 7. 1993, p. 1. (5) OJ No L 117, 29. 4. 1978, p. 43. (6) OJ No L 265, 26. 10. 1993, p. 4.